 THE DOLESECOMPANY95The Dolese Company(Pre-Stress Plant)andInterna-tionalUnion of Operating Engineers,AFL-CIO,Local 627.Case 16-CA-5199June 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn February 11, 1974, Administrative Law JudgeElbert D. Gadsdenissuedthe attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand asupporting brief, and the GeneralCounsel filed an answering brief.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecisionin light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusionsof the Administrative LawJudge and to adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardadopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, The Dolese Compa-ny (Pre-StressPlant), Oklahoma City, Oklahoma, itsofficers,agents, successors, and assigns, shall take theaction setforth in the said recommended Order.IT IS FURTHER ORDEREDthat the complaint hereinbe, and it herebyis,dismissedinsofar as it allegesunfairlabor practices not found herein.IWe correct the following inadvertent errorswhich do not affect ourconclusions herein:In sec.III,B,firstparagraph,last line,"Foreman Carroll H. (Toby)Cole" should read"Structural InspectorJohn Clark."The paragraph in which In.10 appears givesan account that combinestwo telephone conversations by Sandra Stringfellowto Respondent. Mrs.Stringfellow's testimony is that she called Respondent on two successivedays,Friday,June 8 and Saturday,June 9.DECISIONSTATEMENT OF THE CASEELBERT D.GADSDEN, AdministrativeLaw Judge: Upona charge of unfair labor practices filed on June 25, 1973, byInternationalUnion of Operating Engineers,AFL-CIO,Local 627, herein called the Union,against The DoleseCompany, herein called the Respondent,theGeneralCounsel of the NationalLaborRelations Board issued acomplaint against Respondent on or aboutJuly 25, 1973,alleging thatRespondent had engaged in unfair laborpractices in violation of Sections 8(a)(1) and 2(6) and (7),and Sections 8(a)(3) and 2(6) and (7) of the National LaborRelationsAct, as amended, herein called the Act. TheRespondent filed an answer, which in relevant part deniedthat it interrogated its employees about their unionactivity; that it offered its employeeswage increases andother conveniences if they did not join the Union; that itprohibited employees from distributing union literatureduring nonworking times and places; that it encouraged itsemployees to state theirgrievancesand complaints; andthat its discharge of employee Carl Stringfellow was relatedto any unfair labor practices.A hearing in the abovematter washeld before me atOklahoma City, Oklahoma, on October 10, 1973. Briefshave been received from counsel for the Respondent andthe General Counsel, respectively, and have been carefullyconsidered.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACTI.JURISDICTIONRespondent, is now, and has been at all times materialherein, a corporation duly organized under and existing byvirtue of the laws of the State of Delaware, and is engagedinmanufacturing prestressed and precast concrete prod-ucts at its Oklahoma City, Oklahoma, plant. In the courseof conducting its business operations at its Oklahoma City,Oklahoma, plant during the past 12 months, Respondentpurchased and received supplies and materials valued inexcess of $50,000 which were shipped to its OklahomaCity,Oklahoma, plant from points outside the State ofOklahoma.The complaint alleges, the answer admits, and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers,AFL-CIO,Local 627,herein called the Union,is now and has been atall times material herein a labor organization within themeaning of Section 2(5) of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionUnion ActivityIt was stipulated by the parties at this proceeding that thesupervisory status of Foreman Carroll (Toby) Cole, PlantProduction SuperintendentGeorgeMercer,ForemanMarvin (Sam) Basden,General Superintendent of ConcreteOperations Jack Hammond, and Mike Martin are not inissue.The parties further stipulated that the petition for theunion representative election at Respondent's plant wasfiledMarch 15, 1973; that it was approved by the RegionalDirector on April 23, 1973; that the election was held onMay 24, 1973, during which time the Union received 36"yes" and 4 "no" votes; and that the result of said electionhas not been certified as of the date of this proceeding.211NLRB No. 15 DECISIONSOF NATIONAL LABOR RELATIONS BOARDDischargeeCarl (Doug)Stringfellowwas hired byRespondent-as-a laborer-in December1972 at a salary of$3.15 per hour. After working 90 days for Respondent, hissalary was raisedto $3.25 per hour. Stringfellow worked inthe crewof leadman PrentissGreen, which crew was underthe supervisionofForemen Carroll (Toby) Cole andMarvin (Sam) Basden,who in turn reported to PlantSuperintendentGeorge Mercer.On or about March 12,1973,1 unionrepresentatives werecontacted by employeesof Respondent to organizeplant employees.On June 6 and 7 the plant's normal or officialworking time was from7 a.m. to 3:30 p.m., unless workwhich necessitatedcompletion was not completed at thattime.Stringfellowobtained permission from Foreman Coleand leadmanGreen, on June 6, to leave work at 3:30 p.m.Whether ornot Stringfellowalso obtained permission toleave workat 3:30 p.m. on June7 and whether he called inon June 8 toreport that he would be absent from workbecause of illness are matters indispute between theparties.Nevertheless, Stringfellowleft work at 3:30 p.m. onJune 6 and7 and did not report to work on June 8. Hisdeparturefrom the plant at 3:30 p.m., on June 7, wasreportedto Plant SuperintendentMercer on June 7 byForeman Cole.In relianceon the report, SuperintendentMercer prepared a discharge statementin accordance withcompany procedure,indicatingthatStringfellowwasdischarged June 8 for takingoff from work early on June 7,without properpermissionand because he was absent fromwork on June 8 withoutfurnishingany reasons therefor.Superintendent Mercersigned thestatement.Although hissignature alone isusually sufficient, on this occasion, Mr.Mercer said he calledinForeman Cole and leadmanGreen and had themsign thestatementalso, since hepreparedit uponinformationfurnished by Cole, on June 7,and upon Green's subsequent statementon June 8 that he(Green) only gave Stringfellowpermissionto leave at 3:30p.m. on June 6.2IssuesIn regardto the alleged discriminatory discharge of Carl(Doug)Stringfellowin violation of Section 8(a)(3) of theAct, and the otherallegedviolations of Section 8(a)(1) ofthe Act,the principal questionspresented for decision arewhether Stringfellowactually left the job early withoutpermission on Juneland failed to report for work on June8withoutexplanation,and was therefor discharged forcause,rather thanforunionactivity;and whetherRespondent through its managersand agents did in factengage in unlawful interrogationof its employees, madepromisesof rewards to them, prohibited them from lawfuldistributionof union literature,and/or encouraged em-ployeesto submitgrievances andcomplaints to discouragesaid employees'organizationalefforts, all, in violation ofSection 8(a)(1) of the Act.B.Interrogationof Employees and Promises ofWageIncreasesand Other BenefitsThe alleged discriminatee,Carl Stringfellow, testifiedIHereinafter all dates willrefer to the year 1973 unless otherwisespecified.that on or about March 12, he telephoned Bill Grant, theunion representative,and requested some union cardswhichhe (Stringfellow) laterpicked up, distributed, signedone himself,and procured signed cards from 12 to 15fellow employees at Respondent's plant. He further statedthat he and other employees spearheaded the Union'sorganizationaleffort by engaging in promotional talk withfellow employees and also handbillmg at the plant's gateon or about March 15, when he was seen by PlantSuperintendent George Mercer and Foreman Carroll H.(Toby) Cole who knew about his union activity.Stringfellow further testified that during the morningbreak on or about March 19, Foreman Carroll (Toby) Coleapproached him and asked him, "who handed the unioncards out?"; that being fearful of losing his job, he said hedid not know; and that Cole then asked him did he sign aunion card and he (Stringfellow) said, "I did." On April 24,while at the end of bed B on the jobsite, Foreman Cole saidto him, "We didn't need the Union and that he could beour negotiator, and that the Company was giving us a 25-cent anhour raise anyway"; that on the afternoon of May3,while at the end of bed B, Cole again said to him thatthey (the employees) really did not need the Union becausehe (Cole) could get themthe same thingsthey wanted andthat he was planning on getting them a 25-cent an hourraise anyway; and that Cole said: "I want you to get outthere and talk to the guys about this. Now lets hear a big`No'vote."Cole'sallegedstatementsweremade toStringfellow during the period of the progress of thepreelection campaign, but Cole denied he made suchstatementsto Stringfellow.Stringfellow also stated that on the same day (May 23),Supervisor Cole approached himself and employee MarvinHolloman while they were working and his testimonyrevealed the following:A.-and he told us we didn't need the union again.He said that he would be our negotiator. He told us thehard workers wouldn't have a chance of moving aheadbecause theunion goesstrictly by seniority.Stringfellow also testified that on May 20 or 22 a largetrailer was brought on the plant's premises near bed B andForeman Cole said to him, "This trailer is for you guys ifyou vote the union out . . . if the Union gets voted in,we're goingto lock it up." The trailer was to be used forbreaks during the winter but Stringfellow has seen it usedonly for a meeting called by Superintendent Hammond.Subsequently, on or about May 23 at 9:20 a.m., he wasasked by leadman Green to reportto a meetingheld in thetrailer; that he attended the meeting and at the direction ofChief Plant Superintendent Jack Hammond, he and five orsixother employees signed their names on a tabletacknowledging their presence and Mr. Hammond thenasked them if they had any complaints; that this was thefirsttimeany suchmeeting wasever held and theconversationswhich ensued were as described in thefollowing testimony:Q.Did you or anybody else voice any complaints?2The factsset forth above are undisputed in therecord. THE DOLESECOMPANY97A. I didn't personally but somebody else told himaboutthe parking lot, that we couldn't drive in it, andthatwehave hadto have our carspulled out bytractors.Q.Did herespondto this complaint?A.Yes, he did.Q.What did he say?A.He said he would do his best to get it fixed. Hesaid he couldn't guaranteeanything.Q.Werethereany other complaints voiced at thistime?A.There werea couple more smallcomplaints. I'mnot sure whatthey were about, and then somebodystarted to say somethingabout a raise. He said that theunion couldn't getus anything that the company didn'twant to give becauseitwas the company's money.Q.Did he say anything else?A.Not thatI can remember.Q.Wasthis a regular meeting?A.No, itwasn't.Q.Did they conduct monthly meetings at Dolese?A.Safetymeetingsevery once in awhile, but notregularly.Q.Did they ever conduct any complaintmeetinglike this before?A.No, they haven't.Q.That's thefirst onethey've conducted?A.Yes, it was.Q.Do you know if they conducted any since thattime?A.Not whileIwas there.Employee EugeneD. Carrera testified that his workcrew, too, was summonedto a trailer house meeting onMay 21 or 22 bySuperintendentHammond, during whichtime they were askedto check off theirnames on a listacknowledgingtheirpresence;thatMr. Hammond thentold them that he could not brainwash them (theemployees)by theuse of a trailer,as the Union's leaflethad said,because he is not apsychiatrist; thatMr.Hammond then saidthe Union could not do anything thatthe Companydid not agreeto do; and that he asked themif they had any complaints and suggestions to improveworkconditions.JackHammond,generalsuperintendent of concreteoperations forRespondent,credibly testified that heconducted a series of meetingsin the trailer with six orseven employees at a certain time on oneday before theelection.He further testified as follows:Q.What was the presentation that you made at themeetings?A.Well I wanted to be sure the employeesunderstood the company's position with regard to theupcoming election, and I wanted to be certain that theyknew the proper procedure in actually voting, so Iexplained that to each group along with listening to anyquestionstheymight have or any complaints theywould like to make. I did show this hand bill that hadbeen handed out with reference to my brainwashingthem so to speak. I told them I was not there tobrainwash them and even if I were I didn't have thecapacitybecause I was not apsychiatrist. I related mypersonal feelingthat I would like for them to remainnonunion,and of course the company felt the sameway, but it was entirely up to them as an individual as itwould be up to meif I were intheir shoes. They couldvote any way they saw fit and it would not be heldagainst themno matter what the outcome of theelection was.Q.And the union won 36 to 4?A.Yes sir.Q.Was there anything said as to the benefits theunion could obtain for them?A.Yes sir, I told them for sure that the union couldnot get one penny for them if the company did notagree to it.Q.Do you recall whether these employees askedquestions at these meetings?A.Yes sir. I don't know if I recall this specificallybut I believe it might have been Spears who askedsomethingabout vacations, and I stated to him whatour policywas atthe time on vacations and holidaypay, whatever our benefits were at thetime. If they hadquestions about it, I'd clarify it for them.Q.How long have you been with Dolese?A. Just past 23 years.Q.Approximately how many different plants doesthe company operate?A.Plant to plant, probably 30 to 40 different actualplant facilities.Q.That includes ready-mixed plants, rock quarries,sand plants and other types of operations?A.Yes sir.Q. Is this pre-stressplantthe first plant thecompany has had that has had a union election?A.No sir.Q.Do you have plants presently under unioncontracts?A.Yes sir.Again referring to the trailer meeting aboutMay 24, Mr.Hammond was asked:Q.Why did you take roll?A.So that I personally would know if there weresome people that I didn't get a chance to visit with.Q.Did you ask the employees whether they hadany complaintsor suggestions?A. I don't recall asking that question, no sir.Q.How did thesecomplaintsthat were aired comeabout?A. I imagine they came out in answer to myquestion, "Now if you fellows have any questions orcommentsor anything on your mind, I'll be glad tolisten to you on anything you've got to say, but Icertainly want you to understand that I have no rightand will not make anypromisesbecause it is not legal."They understood that the clearest of all.Q.Had you ever conducted a meeting of thisnature before at this pre-stress plant?A.No sir.Q.Have you conducteda meetingof this naturesince that time? 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDA.No sir.Leadman EugeneD. Camera also credibly testified thaton May 23 around'3 p.m. Superintendent George Mercercame up to him and asked if the men(two or four) in hiscrew werefor the Union and he told him they were; andthatMr.Mercer said something to the effect that he didn'tguess therewas much they could do about it now. Carrerais still a leadman.He believes he has authority to let a manoff early(the normal quitting time)and he has done so inthe past.Employee James Ingram testified that he had alsoattended a trailer house meetingwith Mr. Hammond onMay 22 and acknowledged his presence by signing a tabletcirculated amongst the employees.Mr. Hammond thenasked them:A. . . . if we had any gripes. Some of the guysstated the gripes that they had such as the parking lot,and another gripe was that there was no lunch room.+sasQ.Did you voice any complaint?A. I told him that we didn't have any sick leave. Hesaid that hedidn't have any sick leave, either, so we'dbetter notget sick.He said-Q.Well, go ahead-I'm sorry.A.He went on to say that the union could not getus anythingthat the company was not willing to give.Q.Do you remember anything else being saidduring that meeting?A.No sir.Q.Did the company conduct this type of meetingon a regular basis?Q.Was this the first meeting of its type to occurthere?_A.Yes, it was.Q.Have anymeetingsoccurred since this time?A.No, they haven't.Supervisor Cole testified that he was unaware of anyconnection between thearrival of the trailer house and theonsetof union activity.JamesIngram credibly testified that he was employed byRespondenton August 14, 1972; and that although he hasengaged invarious forms of union activity such assoliciting union cards,signing a unioncard, and attendingunion meetings,he nevertheless remains inthe employ ofRespondent as an operator.However, Ingram furthertestifiedthatin the afternoonon or about March 17, nearthe welder's shack,ForemanCole asked him if he was fortheUnion and he replied he was 100 percent for theUnion.3PrentissGreen credibly testified that he has beenemployed by Respondent since September 9, 1972; that hewas underthe supervision of Foreman Carroll (Toby)3 I credit the testimony of James Ingram that Foreman Cole asked hun ifhe was for the Union because it is not only undisputed in the record, but isessentially corroborated by the testimony of Foreman Cole himself.4Again I am persuaded not only by the impression I received that Greenwas testifying truthfully,but by the logical consistency of his testimony withall of the employee witnesses and partially consistent with Foreman Cole'sCole; and that he is and was the leadman of the crew inwhich Stringfellow worked. The parties to the proceedingwillingly stipulated that Greenis a leadman, that he is inthe same bargaining unit with Stringfellow, and that he isnot a supervisor within the meaning of the Act.Green further testified that on or about March 13,Foreman (supervisor) Cole came up to him and asked himif he knew who was passing out the union cards and he toldCole he did not know; that about 7:30 a.m. on March 22,Foreman Cole asked him did he attend the union meetingand he told him that he (Green) did; that Foreman Colethen asked him what was the union meeting about and hesaid,about different things; that later that morning,Foreman Cole asked him if he had signed a union card andwas he for the Union, and he advised him that he hadsigned a card and that he was for the Union. LeadmanGreen also stated that on May 10 supervisor Cole came upto him and said: "We don't need a union and if a union isnot voted in, you'll be satisfied with a 25-cent raise"; andthat on the afternoon May 17, Foreman Cole said to him,"that any young man who has the ability to make it can doso,but if the Union was voted in they would go byseniority."4Eugene D. Carrera credibly testified that he has beenemployed by Respondent since July 17, 1972, and has beena leadman since October 1972; that he formally workedunder the supervision of Foreman Cole when Stringfellowwas employed there, but now he works under thesupervision of Foreman Basden; and that he attended theunion meeting in March and signed an authorization card.He further testified that on or about March 21, ForemanCole came up to him and said, "why don't you take yourpencil with you to the meeting tonight? I want to knowwhat's going on." There was a union meeting on that nightand Carrera said he attended the meeting. On the nextmorning about 9:30 a.m., Foreman Cole asked him whathappened and what he thought about it, and he told Colehe thought it was a pretty good deal. Cole then said, "that'sgood if that's what you want,15CarollH. (Toby) Cole credibly testified that he wasemployed by Respondent during Stringfellow's tenure withRespondent, until late August or early September, when hevoluntarily terminated his employment to become em-ployed by the Thomas Pre-Cast Company; that during hiswork tenure with Respondent, he was the supervisor ofStringfellow and he admitted that he heldgeneraldiscus-sions with Stringfellow and other employees of Respondentabout the Union; that discussions about the Union duringMarch-May were frequent and widespread in the plant;and that about 90 percent of such discussions he had withthe employees were initiated by them and about 10 percentwere initiated by himself. He stated that he did notrecallhaving any discussion about the Union with Stringfellowand he did not know whether the latter had signed a unioncard.More specifically, with respect to the general discussionstestimony in this regard.I therefore credit Green's versionof the discussionsheld withForemanCole aboutunionactivity.5 I credit Camera's testimony because it is not disputed and because it isconsistentwith the testimony of otheremployee witnesses, and isessentiallycorroborated by Cole's testimony. THE DOLESE COMPANY99about theUnion held with employees, Foreman Cole saidhe expressed his opinion"that certain conditions regardlesshow- good a.man Was thathe couldcomeout here and busthimself wideopen for you, you could not push him pastthis dudeover here that waskind of riding along, coasting.You could not push this man with experience that hadcome right off the fieldin ahead of him."Cole also said he knewKnight and Ingram and that hehad engaged in discussionswith them, each of themexpressingtheir own opinion about the Union; that heprobably did ask themquestionsduring their discussionsbut hecould not remember the substanceof them; that hebelieves he did ask Ingramwas he for the Union and thatIngram said yes he wasfor the Union; that he did askCamera, "just underwhat conditions and what he thoughtit (theUnion) could do better for him that he wasn'talready getting,and generalthings like this ..." and "justwhether hethought the majority of people was attendingthe union meetings"; that it was not personal interest, justknowing how the men felt, just what was all on their minds,just to get the generalidea of what was going on.Cole furtherstated thathe did not ask Camera to go tothe union meetingbut he might have jokingly asked him totake his pencil to the meeting.He did not tell Camera thathe wantedto know whatwas goingon but the next dayCamera mighthave mentioned that most of the employeeswere present at the meeting.He knew that Camera andIngram werefor the Union and he had a good idea thatStringfellow was forthe Union.On cross-examinationForeman Cole denied that heasked Greenif hesigned a unioncard or who was passingout cards,but said he did ask him who was for the Union.He deniedthat he told Green they did not need the Unionbecause theCompanywas goingto give them a raiseanyway.He deniedhe ever told Stringfellow he could bethe employees'negotiatorbut admitted he asked Ingramand Camera how many and who were for the Union andthat hecould have asked them if they were for the Union,he was not sure.SupervisorCole testified that he remembered somediscussionsabout a 25-cent wage increasebut stated thatthey were in relation to the starting wage rate of a laborer,which is$3.15 per hour during the probationary period andthen it is increasedto $3.25 an hour. He further stated thatRespondenthad other classified jobs such as forkliftoperator,finisher,and welder, the rate of pay for which is$3.50 an hour;and thatitwas a25-cent increasein wagesgiven to an employeewho advances from a laborer to oneof these classified jobs.eBased upon the foregoingcredited testimony, I concludeand find thatdischargeeStringfellow was largely responsi-ble for initiatingthe organizational effort of Respondent'semployees; that his leadership participation in the organi-6 I credit the testimony of StringfellowregardingCole's and/orSuperintendent Mercer's inquiriesabout who was distributing union cards,and Cole's questions as to whetheror not Stringfellow signed a union card,were he and other employeesfor the Union, Foreman Cole's statementsabout a 25-cent wage increase and his opinionabout the disadvantages ofunionization of the employees,because,not only was I persuaded by thetruthful manner in which he testified in this regard,but histestimony is alsoessentially corroboratedby thetestimony of his leadman,Green, and fellowemployeeCamera.Said testimonyisalso partially corroborated byemployee Ingram and by Foreman Cole himself.Moreover, Stnngfellow'szational effort was known by Respondent (Mercer andCole)who interrogated Stringfellow and other fellowemployees about their union interests, activity and affilia-tion; that Foreman Cole is a supervisor within the meaningof the Act; that Foreman Cole advised said employees thathe could negotiate for them and that they should not favorthe Union. He stated or implied that they (employees) weregoing to receive a 25-cent-an-hour raise anyway and urgedthem to vote against the Union; that Foreman Cole askedan employee to attend the union meeting and report to himwhat transpired at the meeting; that Respondent (Superin-tendent Hammond) called its first and only meeting withemployees a few days before the election for the Union,and after explaining the nature of the election, encouragedsaid employees to express their gripes or complaints; thatalthough Foreman Cole was the most knowledgeablesupervisor on the union activities of Stringfellow and someof his fellow employees, and the principal supervisorinterrogating the employees and making promises ofreward to them and statements against unionization, he isnevertheless an agent of Respondent and, therefore, actedon its behalf; and that all of such conduct on the part ofRespondent constitutes interference, restraint, and coer-cive conduct in violation of Section 8(a)(1) of the Act.C.Prohibition Against Distributionof UnionLiteratureDischargee Stringfellow testified that on May 15 while hewas distributing handbills at the plant's gate with BillGrant and Tom Patterson, representatives of the Union,John Clark, from quality control of the Respondent, droveup and asked Bill and Tom to leave the plant's property.They did not leave but asked Mr. Clark to go and talk toPlant SuperintendentMercer.Clark did not ask him(Stringfellow) to leave the property but turned his cararound and headed towards the plant's office. Stringfellowfurther stated that Mr. Clark inspects the concrete beams,tells them when something is wrong with their work, and hehas seen him pull men off one job and had them performanother. However, in his testimony Mr. Clark denied thathe actually has or ever exercised such supervisory authori-ty.He said he merely inspects the beams and that he mayrequest a leadman or laborer to correct an imperfection. Ifthe employee fails to make the correction he can onlyreport the matter to a supervisor (a foreman or theproduction superintendent).With reference to the handbill distribution incident atthe gate on May 15, Mr. Clark gave the following account:A.I drove up ready to leave the plant a little after5:00 o'clock and the union people were passing outtheir handbills. As I was about to leave the gate ortestimony is credited because it is also consistent with the general tenor ofallof the credible evidence of record relating to interrogation anddiscussions about the Union,initiated in part by management (Messrs.Cole,Mercer, and Hammond) and other employees of Respondent. I creditCole'stestimony and discredit Stringfellow's with respect to promises aboutthe use of the trailer because Stringfellow and other witnesses appeared tobe unsure and somewhat selective in answering questions on this subject.Moreover, it is not clear from the evidence that the trailer was either heldout or was used as a beneficial inducement to influence the employees onthe matter of unionization of plant employees. 100DECISIONSOF NATIONALLABOR RELATIONS BOARDgetting close to the gate,one of the union peopleapproachedmy carso I sloweddown and stopped. Hecame over and gave me one of thesehand bills and Ilooked atit just briefly. I didn't really read anything onit.Thenthis union representative asked me ifI'd had ahardday,and Ireplied,"just like always," orsomethingto thateffect.Itwas just small talk. He wasgetting kindof friendly withme soI just asked him ifhe thoughtthat he shouldn't be on the other side of thefence to be passing out thesehand bills. At this, he gota little upset and asked mewho I was. "Who are you?"he said.Isaid,"Well I'm working in Engineering."After he askedme who I washe said, "Who says I haveto get on the other sideof the fence?" I said, "Well IknowthatGeorgeMercer has saidthat he doesn't(want)union representativeson Dolese propertypassing out literature."He said,"Well if George saidthat,letGeorge come up and tell me himself,and I'mnot leaving unless he does."So I left andwent back togetMr.Mercer.I notified Mr. Mercerof this and hewas going to come upwith me but at that time we had aproblemwithour watersupply, so I stayed with himand we workedon thiswater supply until about 6:00o'clock.At thetime I left the unionrepresentativeswere no longer there.Nobody else was there either.Q.Theywere insidetheGate distributing theliterature?A.Yes, theywereat least 50 feet on Doleseproperty.Q.The fenceis onthe property line?A.Yes sir, to my knowledge the fence is theproperty line.Q.And bygoing outside the fence meansto go offof Dolese's property?A.Yes sir.Q. Is there room to go outsidethe fence withoutbeing runover by cars?A.Yes sir.Mr.Clark said Stringfellow did apologize to him thenext day for the conduct of the union representative at thegate the night before,but he denied that he said, "You guyswill get yours,"as Stringfellow stated.Stringfellow said they continued to distribute handbillsand then George Mercer drove up, honked his horn, andpointed down the road,which he(Stringfellow)understoodto mean, for him to leave the gate, so he left.Witness JohnClark said he did not see Superintendent Mercer honk hishorn and Superintendent Mercer testified that he did notdo so when Stringfellow, Green, and Grant were distribut-ing handbillson May 15, but said he did honk his horn andpointeddown the road on another occasion when7 1 discredit Stringfellow'stestimonialaccount of the handbilhngincident at the gate,and I credit Clark's account because itappeared to bemore logically consistent with the eventsthat followed,especially sinceStringfellow apologizedto Clark onthe followingmorning for the conductof the union representatives.Since Clark merely suggestedthat Stringfellow,Grant,and Patterson step on the other side of the gate, he did not appear tobe talking as a supervisor but a fellow employee, and although he returnedto the plant and reported the incidenttoMr.Mercer, the latter did notreturn and order them off companyproperty.Moreover,since there isconflict between Stringfellow's and SuperintendentMercer's interpretationStringfellow and Union Representative Grant had the road(gate) blocked.?Based upon the credited testimony of Stringfellow,Inspector Clark, and Superintendent Mercer, I concludeand find that Respondent did not attempt to prohibit norprohibited its employees from handbilling on companyproperty on May 15.D.Respondent's Dischargeof StringfellowA composite of the credible testimony of Stringfellow,Green, Cole, and Clark established that Respondent isengaged inthe manufacture of prefabricated, prestressed,and precast concrete, steel reinforced beams used in bridgeconstruction; that once you begin to pour the concrete youcannot stop work until the process is completed; thatalthough the employees usually completed work around3:30 p.m. (during the period in question), it was notunusual to work until after 4 p.m., and only occasionallyuntil 6 or 6:30 p.m.8Stringfellow testified that on June 6 and 7 his family wastomove from one house to another and on June 6, hethereupon asked leadmanPrentissGreen could he leaveearly (at the usual quitting time 3:30 p.m.), and that Greensaid it was all right with him if it were approved byForeman Cole and he advised Stringfellow to ask Mr.Cole; that he (Stringfellow) went to Foreman Cole andasked him could he leave early (3:30 p.m.) on June 6 and 7and that Foreman Cole said "OK." Stringfellow furtherstated that he left work at 3:30 p.m. on June 7; hereminded leadman Green that he had to leave at 3:30, andon his departure at 3:30 p.m., he saw Foreman Cole andwaved goodbye to him; and that Cole, who had a spraygun in his hand, waved the same (goodbye).Leadman Green credibly testified that he knew String-fellow was moving his family on or about June 6 and 7 andhe said he has the authority to allow a member of his crewto leave work early; that he told Stringfellow it was all rightfor him to leave at 3:30 p.m. on June 6 if it were approvedby Foreman Cole; that there may be times when theforeman will let an employee leave early without his(Green's)knowledge, but that he didnot rememberStringfellow asking him to leave early on June 7; that after3:30 on June 7, either he or Foreman Cole asked the otherwhere was Stringfellow, and Foreman Cole went to thetimeclock and noted that Stringfellow had clocked out at3:30; and that he (Green) and his five man crew continuedtowork until after 3:30. When Foreman Cole asked himdid he give Stringfellow permission to leave early he(Green) said he replied,he did not remember.At thehearing,Green said Stringfellow had a trailer hitchattached to the rear bumper of his car on June 7 but heof what Mercer's horn honking and hand pointing incident meant (get offcompanyproperty or donot block the gate), I cannot credit Stringfellow'suncorroborated testimonyoverSuperintendent Mercer's.8Althoughtherewereminor discrepancies in thetestimony of theseveral witnesses with respect to the usual or official end of theworkday, Ibelieve such discrepancies were reasonable and were due totechnical buthonest errors in judgment and memory of each witness in disclosing whatinformation he deemed significant at the time he was interviewed andinterrogated,and that any errors in said times were notdue tobad faith ordishonesty of any of the witnesses. THE DOLESECOMPANYcould not remember whether a trailer was also attached tothe same.Leadman Green further credibly testified that on June 8,Foreman Cole came to him and told him Plant Superin-tendentMercer wanted to see him in his office. Hereported to Mr. Mercer's office, sat down, and a papercontaining a statement about permission for Stringfellowto leave work at 3:30 on June 7 was placed on the tablebefore him. He advised Mr. Mercer that he gave String-fellow permission to leave early(3:30 p.m.) on June 6 buthecould not rememberwhether he gave Stringfellowpermission to leave early(3:30 p.m.) on June 7. Mr. Mercerthen asked him to sign the statement, which was preparedbefore he entered the office, so he signed it because he didnot think there would be any further discussion or contestabout itForeman Cole testifiedthat only supervisors and theplant manager have the authority to allow an employee toleavework early; and that a leadman can allow anemployee in his crew to leave work early if he finds that itwill not obstruct necessary job progress and he will notneed the particular employee. Specifically, he stated thaton June 6 Stringfellow approached him between 7 and 8:30a.m. and asked him if hecould leave work on theafternoons of June 6 and 7, at 3:30, because he was in theprocess of moving his family. He said he gave Stringfellowpermission to leave at 3:30 p.m. that day (June 6) if hiscrew were not running behind the work schedule, and thathe (Stringfellow) could do so by informing his leadman.However,he said he advised Stringfellowto check withhim on the next day (June 7) about leaving at 3:30, becauseitwas too far in advance for him to grant approval.Nevertheless he said if the progress of the work was allright, it, was possible he could leave early; and thatStringfellow did not check with him on June 7 and he[Cole] did not give him permission to leave on June 7.Foreman Cole said he first learned that Stringfellow hadleft early on June .7 when leadman Green approached himand asked where was Stringfellow and he replied he did notknow. Green then asked him did he give Stringfellowpermission to leave earlyand he responded, "I certainlydid not." Foreman Cole said he then went and checked thetimecards and noted that Stringfellow had checked out at3:30 p.m. He then asked Green did he (Green) giveStringfellow permission to leave and Green said he did not.Foreman Cole said Green's crew had work to be completedafter 3:30 on June 7, and it was either himself or Greenwho initially reported Stringfellow's departure to PlantSuperintendentMercer. On cross-examination, ForemanCole admitted thatmen arepulled from their assignedcrews to substitute for vacancies on other crews in cases ofemergencies,and that there are interchanges of crewmembers on occasion. He also admitted that he reportedStringfellow's early departure on June 7 to Mr. Mercer onthe same afternoon(June7), and he wrote up a report tothat effect.9 1 creditGreen'stestimonialaccount of the events which lead toStringfellow'sdischarge because althoughhe appeared to be testifyingtruthfullyto theextent thathe testified,I received the distinct impressionthat he was afraid of managementbecause he was uneasy answeringquestionswhich indicatedan answeradverse to his supervisor (Mr. Mercer)who was present in the courtroom;and because he was careful in not101Plant Production Superintendent George Mercer credi-bly testified that on the afternoon of June 7, Foreman Coletold him that a man (Stringfellow) had left the plantwithout permission and before his job was performed.Thereupon he prepared a discharge form, which isstandard procedure for all violations of plant rules, to keepin the files. This preparedstatement(Resp.Exh. 2)indicated that Stringfellow was discharged on June 7 forleaving work without proper permission from leadmanGreen and Foreman Cole; and for failure to report to workon June 8 without calling in to give an explanation for hisabsence.Mr.Mercer then called Foreman Cole andleadman Green into his office on June 8, and having heardGreen state that he did not give Stringfellow permission toleave work at 3:30 on June 7, had Green and Cole to signthe dischargestatement,since he obtained from them theinformation upon which the discharge was based.In explaining why Knightwas givenonly a 3-daysuspension for walking off the job at noon withoutpermission,Mr. Mercer said Knight was a dozer, frontendloader operator; that such operators were difficult to findand retain at that time; that Knight was the only operatorthat could keep the job going and he was compelled toconsider the alternative punishment (suspension); thatemployee Ingram was a forklift operator but not aqualified dozer frontend lift operatoras wasKnight; andthat if he had other operators as Knight, the latter wouldhave been discharged as was Stringfellow. Moreover, Mr.Mercer continued, other employees have been dischargedfor walking off the job, such as one Robert Silar, a skilledlaborer,who left the job without permission for severaldays and returned. He was unable to recall the specificreasons for which said other employees were discharged.SuperintendentMercer also testified that he did notcomplete a discharge form on Knight when he wasdischarged because Knight was not a laborer and heworked under the supervision of Construction Superin-tendent Pete Peters, who merely asked his opinion aboutappropriate disciplinary action. Therefore, it was PetePeters' responsibility to complete the suspension form, andifPeters did not complete the form, it was Peters who didnot comply with company procedure in not doing so.Sandra Stringfellow,wife of dischargee Stringfellow,credibly testified, corroborating his testimony, that shecalled the office of Respondent on the morning of June 8,as she had on other occasions, to report that her husbandwas ill; that she asked to speak with SuperintendentGeorge Mercer but was advised that he was not there; thatshe then talked with Mike Martin, who identified himself,and informed him that her husband (Stringfellow) wouldnot be in on that day (Saturday, June 8) because hewas ill;thatMartin then said: "Well tell him not to bother becausehe has been terminated ... for leaving early on `Thursday'(probably meant Friday) and to have him come and pickup his checks." 10Based upon a composite of the foregoing crediblecategorically denying that he gave Stringfellow permission to leaveearly onJune 7, but instead,he emphaticallystated several times, that hedid notremembergiving such permission.10AlthoughSandra Stringfellow is the wife of dischargee Stringfellow, Ineverthelesscredit hertestimony because I received the impressionthat shewas testifying truthfully. I also credit her testimony,even though(Continued) 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony,Iconclude and find that the usual end ofRespondent's workday in June was 3:30 p.m.; that if apour of concrete was not completedby 3:30 p.m., theemployees would work until it was completed;that on themorning of June 6,Stringfellow requested permission fromleadman Green and Foreman Cole to leave work at 3:30p.m. on June 6 and 7; that leadman Green who knewStringfellow was moving his family on June 6 and 7, gavehim permission to leave work at 3:30 p.m. on June 6,provided it was approved by Foreman Cole, but he couldnot remember whether he also consented to Stringfellow'sleaving at3:30 p.m. on June7; thaton the morning of June6, Stringfellow requested permission from Foreman Cole toleavework at 3:30 p.m. on June 6 and 7; that ForemanCole granted Stringfellow permission to leave work at 3:30p.m. on June 6 and granted him qualified permission(provided he was not needed after 3:30 p.m.)to leave workat 3:30 p.m. on June 7; that Stringfellow did not actuallypour concrete but cleaned the beds before a pour, and theevidence does not unequivocally show that he (String-fellow)was specifically needed after 3:30 on June 7; thatStringfellowleftwork at 3:30 p.m. on June 6 and 7 and hiscrew worked until after 3:30 p.m. on June 7; that on theafternoon of June 7, Foreman Cole advised SuperintendentMercer that Stringfellow left work at 3:30 p.m. withoutpermission and before his job was completed;that on June8, Stringfellow's wife called the plant's office to report thathe would not be in onthat daybecause he was in and shewas advised that Stringfellow was terminated for leavingwork early on the previous day; that on June 8 leadmanGreen advised Superintendent Mercer that he could notremember whether he gave Stringfellow permission toleave at 3:30 p.m.on June7, buthe was nevertheless askedby Superintendent Mercer to sign the discharge statementwhichwas prepared in reliance upon the report ofForeman Cole;and that Green thereupon signed thestatementand Stringfellow was officially dischargedforthwith, without any questions or opportunity to give anexplanation.Based upon the foregoing consolidated findings under BandD supra,Iultimately conclude and find that String-fellow's leadership participation in initiating the organiza-tional efforts of Respondent's employees was known byRespondent;thatRespondent's supervisory personnel's(Cole,Mercer, and Hammond,especially Foreman Cole)inquiries and discussions with its employees about theirunion interests and activitieswere too diligent andpersistent to characterize as inconsequential and, therefore,constituted interference with, restraint upon, and coercionagainstRespondent'semployees in the exercise of theirrights guaranteed by Section 7, in violation of Section8(axl) of the Act. Moreover, when the above violation isconsidering along with the evidence and findings under D,Respondent dented that it received a call about Stringfellow's absence onthe 8,because the evidence does not indicate that Stringfellow left the jobon June 7 without intending to return or that he had ever left the job earlyor failed to call in sick on any previous occasion. Hence I am persuaded thatStringfellow's testimony,corroborated by his wife that she called Respon-dent's office to report his illness,is in all probability correct.I further conclude and find that Respondent's discharge ofStringfellowwas discriminatory and violative of Section8(a)(3)(1) of the Act.Analysis and ConclusionsThe evidence and findings underB (supra)clearlyestablish that Respondent,through its supervisory person-nel, had knowledge of Stringfellow's concerted or unionactivity and did in fact interrogate Stringfellow and otheremployees about their union interests,activities and/oraffiliations.One of its principal supervisors,Foreman Cole,even advised Stringfellow and other fellow employees thatthey did not need the Union because he could be theirnegotiator,and he tried to lead them to believe that eitherRespondent on its own initiation,or through his efforts,was going to give them a 25-cent per hour raise and heurged said employees to vote against the Union.Althoughin his testimony Foreman Cole tried to explain that hisstatements about a 25-cent increase in wages was referrableto other jobclassifications,which paid 25-cent an hourmore than that of Stringfellow's crew, it is highlyimprobable that all of the employee witnesses misinterpret-ed his statements in the same manner.This is especially so,since some of said employee witnesses were not newemployees and in all probability were sufficiently knowl-edgeable about the existence of other job classifications, soas not to have confused them with a wage increase forthemselves.Moreover,when the chain of discussions betweenmanagement and the employees are viewedfrom everydimension most favorable to Respondent,I do not believethat it can be reasonably concluded that such widespreaddiscussions on the part of Respondent did not exceed thepale of free speech. On the contrary, such frequent andpersistent inquiriesby supervisorypersonnel of Respon-dent about employee interest in the Union, about who wasdistributing union cards,a foreman volunteering to be theemployees'negotiatorwith a promise to obtain them araise,asking for complaints,and advising the employeesthat the Union cannot get them anything the Company isnot willing to give,all just prior to the union election,clearlyconstitute interferencewith, restraint,and/orcoercion against the employees in the exercise of theirprotected rights guaranteed by Section 7, in violation ofSection 8(axl) of the Act. The fact that most of thesediscussionswith the employees were carried out byForeman Cole alone, does not, unfortunately,exonerateRespondent from the violation since Foreman Cole,unequivocally, was a supervisor and agent of Respondentwithin the meaning of the Act, and as such,his conductwas the conduct of Respondent.With respect to Respondent's contention that String-fellow left work early without permission on June 7, it iswell established by the evidence of record that Respondentknew about Stringfellow's union activity,particularlythrough Foreman Cole, who made diligent inquiries ofemployees as to who was distributing union cards, and heprobably learned that Stringfellow was so engaged.Foreman Cole also admitted he had an idea Stringfellowhad signed a union card or was for the Union. It isparticularly noted that although Foreman Cole testified THE DOLESECOMPANY103that leadman Green told him he (Green) did not giveStringfellow permission to leave work early on June 7,,although--it.was.possible he did give permission, Greenconsistently testified under oath thathe did not rememberwhether or not he gave Stringfellow permission to leaveearly on June 7. It is further noted that the record is barrenof any evidence that Stringfellow's work was unsatisfacto-ry, that he was guilty of excessive absenteeism,was in thehabit ofleavingthe job early, that the report of his leavingearlywas investigatedby Respondent, or that he was givenany warning for his first alleged infraction of a companyrule (leaving the job early). Moreover, it is especially notedin conjunction with the above-considered factors, that it isnot as though Stringfellowdid not report for work or thathe left work before the usual or normal quitting time (3:30)on June 7, but rather, that he left at the usual quitting time(3:30) before work of questionable necessity and duration(1-1 1/2 hour) was completed, and upon highly disputedcircumstancesas to whether or not he left withoutpermission from Foreman Cole or leadman Green.Foreman Cole admitted that on June 6 Stringfellowasked him for permission to leave work early on June 6 and7 and that he gave Stringfellow permission to leave on June6, and qualifiedpermissionto leave early (3:30) on June 7.Hence, since leadman Green did not deny that he gaveStringfellow permission to leave earlyon June 7, whichpermissionhe admitted he could have given but could notrememberwhether or not he did in fact give suchpermission, it is clear that the circumstances surroundingStringfellow's early departure on June 7 are equivocal andthatan unequivocal conclusion that he left withoutpermission would not be reasonable or fair. However, evenif the evidence showed that Stringfellow did leave early onJune 7 without permission, such one time early departure(approximately 15 to 90 minutes, at most), without anyevidence that his absence (after 3:30) reasonably affectedwork progress, would hardly serve as a reasonable andbelievable basis for which he was discharged, in theabsence of other motives. Thus, when Respondent'sknowledge of Stringfellow's union activity is taken intoconsideration along with its previously described conductin violation of Section 8(aXl) of the Act, it becomesobvious that Stringfellow's discharge was substantiallymotivatedby his union activity and, therefore, wasdiscriminatory and was in violation of Section 8(a)(3) and(1) of the Act.The fact that Respondent did not discharge Stringfellowuntil 2 weeks after the election does not make his dischargeany less an act of reprisal than if it had discharged himbefore the election.Nor is the fact that Respondent did notdischarge other employees who were engaged in unionactivityalongwith Stringfellow of sufficient mitigativesignificance as to render Stringfellow's discharge nondis-parate or nondiscriminatory. On the contrary, it is clearfrom the evidence that Foreman Cole had several coerciveand restraining conversations with Stringfellow and otheremployees about the Union, and it was Cole whoprecipitously reported Stringfellow's early departure onJune 7 to Superintendent Mercer,in such a manner as tocause or recommendhis discharge.When SuperintendentMercer had an occasion to discipline another employee(Knight) for leaving the job earlybefore 3:30,he merelysuspended him for 3 days. Hence,again it isclear thatRespondent's conduct in discharging Stringfellow wassubstantially motivated by Cole's opposing concern aboutStringfellow's leadership role in union activity which hetried unsuccessfully to discourage.Although Respondent contends that Stringfellow wasalso discharged for failure to call in on June 8 and explainhis absence, this contention was disputed by Stringfellowand his wife, who testified that the reason for herhusband'sabsencewas reported to Respondent on themorning of June 8. It is also noted that this disputed chargeisthe first and only time the evidence shows thatStringfellowwas charged with not reporting for workwithout an explanation. In fact, it appears to be apretextual tie-in charge to reinforce the already pretextualcharge of leaving the job early, in an effort to justifyStringfellow's discharge. However, I credit the testimony ofStringfellow and his wife, that Respondent was notified onJune 8 that Stringfellow was ill and unable to report forwork and that it was during that conversation that she wasinformed that Stringfellow was terminated for leaving workearly on June 7. At the same time, I discredit Respondent'scharge that Stringfellow did not call its office on June 8,because the person to whom Mrs. Stringfellow testified shespoke did not appear at the proceeding and Respondent'sdenial of receipt of such a call did not impress me as beingcredible and appearedself-servingin view of the totalevidence of record.Finally,when the evidence is viewed in its entirety, itbecomes clear that Respondent's discharge of Stringfellowwas made largely upon the report of Foreman Cole, whohad manifested a deep and opposing interest in the unionactivity of Stringfellow and other employees; and thatRespondent discharged Stringfellow without any investiga-tion of the report, without any warning to him, and withoutaffording him an opportunity to make an explanation tothe unilateral report of the circumstances which supportedthe charge. Under these circumstances I am persuaded thatthe evidence does not establish that Respondent's dis-charge of Stringfellow was for cause. The record does notshow that any other employee was discharged upon whatappears to be such a minor infraction, supported bynebulous and conflicting evidence.Moreover, while the record shows that unionization ofRespondent's other plants did not present unfair laborpractice problems, as contended by counsel for Respon-dent, such freedom from unfair labor practices in its otherplantswould not negate unfair labor practices largelyinitiated and implemented by one or some of Respondent'ssupervisory personnel in the instant plant.The court, inN.L.R.B. v. Western Bank and Office SupplyCompany,283 F.2d 603 (C.A. 10, 1960), cited by counselfor Respondent, held that an employer with no antiunionbackground, which madeno threat,exercised no coercion,and had said nothing derogatory of any union or unionmember, would not be found guilty of discrimination fordischarging an employee for low productivity and unsatis-factory work. However, while the propriety of this decisiondoes not appear to be questioned, it is readily observedthat it is not applicable in the instant case, since the 104DECISIONSOF NATIONAL LABORRELATIONS BOARDemployer(Respondent)herein engagedin coercive andother conduct violativeof Section 8(axl) of the Act, andthe employee herein wasnot shown to have had a record oflow productivity and unsatisfactory work.Counsel for the Respondent also contendsthat supervi-sory personnel of Respondent made an isolated statementand mere expressionsof opinion about the Union toemployeeswhich didnot constitutean unfair laborpractice.In support of his contention,counsel citedN.LR.B. v. Acker Industries, Inc.,460 F.2d 649 (C.A. 10,1%2). However,while an examinationof the above-citedcase reveals thatthe courtheld as counsel contends, it isnoted that the facts therein are distinguishablefrom thefacts in the instant case in the following respects: In thecase cited,the employermade one statement to twoemployees, to the effect that "the unioncould not force usto close our doors."The court held thatsuch statement inthe absenceof any link between thestatement and aproscribedcourseof conduct did notconstitute an unfairlaborpractice;and that whether suchstatement isconstrued as a threat or mere expressionof opinion lieswith the Board. In the instant case,Foreman Cole madeseveral inquiries of several employeesabout their unionactivityand several statements against theUnion ("you donot need the union...",including offeringthe employeesbenefits and volunteeringto be theirnegotiator). Hence,the statementsmade by the Employer (Cole, in conjunc-tion with the statementsmade byMercer and Hammond)were not isolated and were infact accompanied by aproscribed (repetitious)courseof conduct which were ofan interfering,restraining,and coercive nature.Nor werethe statementsof the Employerherein remotein point oftime from the election,aswas the statement of theemployerinJ. S. Dillon & Sons Stores Co., Inc. v. N.LR.B.,338F.2d 395 (C.A. 10, 1964), cited by counsel forRespondent.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with the operations of theRespondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.discharged Carl D.Stringfellow in violation of Section8(aX3) and(1) of the Act,the recommended Order willprovide that Respondent offer him reinstatement to hisjob, and,make him whole for loss of earningswithin themeaning and in accord with the Board's decisions inF.W.Woolworth Company,90 NLRB 289, andIsis Plumbing &HeatingCo.,138NLRB 716, except as specificallymodifiedby thewording of such recommended Order.Because of the character of the unfair labor practicesherein found,the recommended Order will provide thatRespondent cease and desist from or in any mannerinterfering with,restraining,and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.N.L.R.B. v. Entwhistle Mfg., Co.,120 F.2d 532, 536 (C.A.4).Uponthe basis of the above findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Respondent,The Dolese Company, is anemployerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.InternationalUnionofOperatingEngineers,AFL-CIO, Local 627, is, and has been at all times materialherein,a labor organizationwithinthe meaningof the Act.3.By discriminating in regardto thetenureofemploymentof Carl D. Stringfellow, thereby inan effort todiscourage membershipin the Union,a labor organization,Respondent has engaged in unfairlaborpractices con-demned bySection 8(aX3) and(1) of the Act.4.By interrogating Stringfellow and other employeesabout their union activitiesand by offeringthem a raise,urging themto voteagainst theUnion andvolunteering tobe theirnegotiator,Respondent violated Section 8(a)(1) oftheAct,except to the extent that suchrightsmay beaffectedby lawfulagreements in accord with Section8(a)(3) of the Act.5.By calling special employee meetings only whenunion activityis imminent and encouragingthe employeesto submit complaints on grievances, the Employer violatedSection 8(a)(1) of the Act.6.The aforesaid unfairlaborpractices affect commercewithin the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section10(c) of theAct, I herebyissue the following recommended:11V. THE REMEDYHaving found that Respondent has engaged in unfairlaborpracticeswarranting a remedial Order, I shallrecommend that it cease and desist therefrom and that ittake certain affirmative action to effectuate the policies ofthe Act.Ithaving been found that Respondent interfered with,restrained,and coerced Carl D.Stringfellow and/or itsother employees in the exercise of their Section 7 protectedrights, in violation of Section 8(a)(l) of the Act;and that itII In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions and recommended Order herein shall, as provided in Sec.ORDERRespondent,The DoleseCompany,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Coercivelyinterrogating its employees at itsOklaho-ma Cityplant about their andotheremployeesconcertedor union desires and activities.(b) Offeringto be itsemployees'negotiatorand promis-ing to pay them wage increases,while urgingthem to voteagainst theUnionor union positions.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. THE DOLESECOMPANY105(c)Calling special employee meetings only when unionactivity is imminent and encouraging its employees thereatto submit complaints or grievances.(d)Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment because of theirprotected,concerted,or union activities.(e) In any other manner interfering with,restraining, orcoercing employees in the exerciseof their rightsguaran-teed in Section 7 of the Act except to the extent that suchrights may be affected by lawful agreements in accord withSection 8(a)(3) ofthe Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act:(a)OfferCarlD. Stringfellow immediate and fullreinstatement to his former position or, if such position nolonger exists, toa substantially equivalent position withoutprejudice to his seniority or other rights previously enjoyed,and make him whole for any loss of pay suffered by reasonof the discrimination against him with interest at the rateof 6 percent,in the manner described in the section entitled"The Remedy."(b) Preserveand, upon request, make available to theBoard or its agents for examinationand copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of the recommended Order.(c)Post at Respondent'splant atOklahoma City,Oklahoma, copies of the attached notice marked "Appen-dix."12 Copies of said notice, on forms provided by theRegional Director for Region 16, after beingduly signedby Respondent's representatives, shall be posted by itimmediately upon receipt thereof, and be maintained byRespondent for 60 consecutive days thereafter, in conspic-uous places, including all places where notices to employ-ees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify theRegionalDirector for Region 16, inwriting,within 20 days from the date of receipt of thisOrder, what steps the Respondent has taken to complyherewith.12 In the event the Board'sOrder is enforcedby a Judgment of theUnited StatesCourt of Appeals,the words in the noticereading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employeesabout their and other employees' union membership,activities, and desires.WE WILL NOT offer to be the employees' negotiator,promise to pay them wage increases, and urge them tovote against the Union or the Union's positions.WE WILL NOT call special employee meetings onlywhen union activity is imminent largely for the purposeof encouraging the employees to submit complaintsand grievances to discourage union adherence andactivity.WE WILL NOT discourage membership in Interna-tional Union of OperatingEngineers,AFL-CIO, Local627, or any other labor organization, by dischargingemployees or otherwise discriminating in any mannerin respect to their tenure of employment or any term orcondition of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise andenjoyment of rights guaranteed to them by Section 7 ofthe National LaborRelationsAct, except to the extentthat such rights may be affected by lawful agreementsin accord with Section 8(a)(3) of the Act.WE WILL offer Carl D. Stringfellow immediate andfull reinstatement to his former position or if suchposition no longer exists, to a substantially equivalentone, without prejudice to the seniority and other rightsand privileges enjoyed by him, and make him whole forany loss of pay he may have suffered by reason of hisdischarge,with interest at the rate of 6 percent perannum.All our employees are free to become, remain, or refuseto become or remain, members of said Union or any otherlabor organization, except to the extent that such rightsmay be affected by lawful agreements in accord withSection 8(a)(3) of the Act.DatedByTHE DOLESE COMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Federal Office Building, Room 8A-24, 819 Taylor Street,Fort Worth, Texas 76102, Telephone 817-334-2921.